Frank Holt, Justice. Appellant through court appointed counsel asserts that the court’s order denying his pro se Rule 1 motion to vacate his judgment and sentence is erroneous. The court was correct in denying, pursuant to subparagraph (C) of the Rule, an evidentiary hearing. In his motion he alleged that his request for counsel was denied and he was not represented by counsel when he entered a guilty plea to grand larceny in 1943 and, also, that the resulting one year sentence enhanced his present federal sentence. It is true that the court records do not reflect appellant was represented by counsel. Even so, as the state contends, our Rule provides post conviction relief only for “[A] prisoner, in custody under sentence of a circuit court. . .” (Emphasis added). Criminal Procedure Rule 1A, Ark. Stat. Ann., Vol. 3A, Suppl. 1971, p. 107. It is not designed for and we decline to enlarge the scope of it to include a prisoner under sentence of a federal court. Certainly, appellant was and is not precluded from seeking the asserted post conviction relief, for which the federal rules provide, in the appropriate federal forum. Affirmed. Harris, C.J., concurs.